Citation Nr: 1636709	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  14-06 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for gout in the bilateral feet.

2. Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C.

3. Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability.

4. Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

5. Entitlement to service connection for a lumbar spine disability.

6. Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to May 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A Travel Board hearing was held in May 2016 with the appellant in St. Paul, Minnesota before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

During the hearing, the Veteran presented additional evidence accompanied by a waiver of initial RO review.  The Veteran also submitted a request to withdraw the issues pertaining to gout and hepatitis C.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In May 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeals seeking to reopen claims for service connection for gout and hepatitis C is requested.

2. The RO denied the Veteran's claim for service connection for lumbar strain in December 2006.  The Veteran did not appeal or submit new and material evidence within one year of notification of the decision.

3. Since December 2006, evidence relating to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disability and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has been received.

4. The RO denied the Veteran's claim for service connection for a left knee disability in August 2010.  The Veteran did not appeal or submit new and material evidence within one year of notification of the decision.

5. Since August 2010, evidence relating to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has been received.

6. The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's lumbosacral strain had its onset during active service.

CONCLUSIONS OF LAW

1. The criteria for withdrawal by the Veteran of the appeals seeking to reopen claims for service connection for gout and hepatitis C have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The December 2006 RO decision which denied service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3. The criteria to reopen the claim for service connection for a lumbar spine disability have been met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4. The August 2010 RO decision which denied service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

5. The criteria to reopen the claim for service connection for a left knee disability have been met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

6. The criteria for service connection for lumbosacral strain have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn appeals seeking to reopen claims for service connection for gout of the bilateral feet and hepatitis C and, hence, there remain no allegations of errors of fact or law for appellate consideration on these matters.  Accordingly, the Board does not have jurisdiction to review them and the claims are dismissed.

II. New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Regarding VA's duties to notify and assist, given the favorable disposition on the claims to reopen, further discussion of the duties to notify and assist is not necessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

A. Spine

The RO denied service connection for lumbar strain in a December 2006 rating decision.  The Veteran did not appeal the decision or submit new and material evidence pertinent to the claim within one year of the issuance of the decision.  At the time of the rating decision, the evidence included service treatment records; a treatment record from C.P., Ltd. dated September 19, 2006 indicating a positive nexus between lumbago and service; and a November 2006 VA examination report indicating no nexus between lumbosacral strain and service.

Subsequent to the December 2006 rating decision, the Veteran submitted a November 2012 personal statement describing back problems in service; a witness statement from his daughter attesting to his complaints of back and knee pain over the years; a witness statement from his wife indicating that the Veteran had back spasms and left knee discomfort since 1974; a May 2013 letter from Dr. N.A. indicating the Veteran's back and knee problems likely stem from a fall in service; treatment records from his chiropractor at E.F.C.; and VA treatment records.  He also presented testimony before the Board.

The Board has reviewed the evidence and finds that in light of the low threshold under Shade for reopening claims, the Veteran has submitted evidence that is both new and material to his claim, to include the updated nexus opinion from Dr. N.A. and the witness statement from his wife documenting her observation of the Veteran's lumbar spine symptoms since 1974.  Consequently, the Board finds that the claim for service connection for a lumbar spine disability must be reopened for consideration on the merits, and is discussed below.  

B. Left Knee

The RO denied service connection for a left knee disability in an August 2010 rating decision.  The Veteran did not appeal the decision or submit new and material evidence pertinent to the claim within one year of the issuance of the decision.  At the time of the rating decision, the evidence included service treatment records; an October 2009 letter from Dr. M.H. indicating recurrent left knee pain due to congenital flat feet and service; VA treatment records dated October and November 2009; and an August 2010 letter from Dr. N.B.A. indicating a speculative nexus between left knee pain and service.

Subsequent to the August 2010 rating decision, the Veteran submitted VA treatment records; a copy of the October 2009 letter from Dr. M.H.; copies of service treatment records; a copy of the August 2010 letter from Dr. N.B.A.; a September 2009 treatment record from Dr. M.H. indicating the Veteran's report of having knee pain for years; an August 2010 treatment record from Dr. N.B.A. indicating the Veteran's report of falling during service and injuring his knee; a witness statement from his daughter attesting to his complaints of back and knee pain over the years; a witness statement from his wife indicating that the Veteran had back spasms and left knee discomfort since 1974; and a May 2013 letter from Dr. N.B.A. indicating the Veteran's back and knee problems likely stem from a fall in service.  He also presented testimony before the Board.
 
The Board has reviewed the evidence and finds that in light of the low threshold under Shade for reopening claims, the Veteran has submitted evidence that is both new and material to his claim, to include the updated nexus opinion from Dr. N.B.A. and the witness statement from his wife documenting her observation of the Veteran's left knee symptoms since 1974.  Consequently, the Board finds that the claim for service connection for a left knee disability must be reopened for consideration on the merits.  To this extent, the appeal is granted; however, as discussed in the remand below, additional development is necessary before the Board can adjudicate this matter on the merits.

III. Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The evidence shows a diagnosis of lumbosacral strain (See November 2006 VA examination report); therefore, the Veteran has a disability subject to service connection.  The question remaining for consideration, therefore, is whether the Veteran's current disability had its onset during active service or is related to an in-service disease or injury.

In this case, service treatment records show the Veteran was treated in June, October, and December 1973 for complaints of back pain.  The impression in June 1973 was muscle strain.  The October 1973 treatment record is not fully legible; however it appears that the clinician documented paraspinal muscle spasms and ordered light duty.  In December 1973, the clinician noted prior treatment for back pain.  His current complaints included low back pain.  He was referred for an evaluation.  The impression was back pain, probably muscle related.

The Veteran was provided a VA examination in November 2006.  The Veteran reported that he injured his back during service as a result of a fall.  After reviewing the claims file and examining the Veteran, the examiner opined that it is more likely than not that the present back symptoms are not related to service.  The examiner stated that service treatment records document two incidents of back pain separated by several months with no documentation of an injury.  The examiner observed that there was no medical information between 1973 and 2006 and stated that given the Veteran's recall of an injury which was likely to have caused muscle strain, it was difficult to connect that injury to 30 years of gradually worsening back pain.

In support of his claim, the Veteran submitted a letter from his private provider, dated May 10, 2013.  In this letter, Dr. N.B.A. indicated that he reviewed the Veteran's service treatment records and that the records showed treatment for back pain.  He indicated that he had been treating the Veteran for 4 to 5 years for intermittent and recurrent left knee pain, back pain, flat feet, and hepatitis C.  He found that the Veteran's back pain started after a fall during service and that in his opinion, the Veteran's current back pain appears to have been directly caused by the fall.

The Board has also considered lay statements from the Veteran and his spouse.  The Board observes that lay persons are competent to report injuries and symptoms readily observed by laypersons.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  Here, while the service treatment records do not document how the Veteran injured his back during service, the Board finds the Veteran is competent to report that he fell during service.  He is also competent to report that his symptoms have continued since service.  In support of his assertions are witness statements from his spouse and daughter.  His spouse indicated that she has watched the Veteran live with back pain and spasms for the length of their relationship, which began in 1974.  His daughter indicated that the Veteran had suffered from chronic back pain for as long as she could remember.  Thus, based on the foregoing, the Board finds the Veteran's statements regarding onset and continuity of symptoms credible.

Based on the foregoing, the Board finds that the evidence is at least in relative equipoise regarding the onset of the Veteran's current lumbosacral spine disability.  The Veteran has been consistent in his contention that he fell during service, and service treatment records show treatment for the spine.  The Board further finds the Veteran's statements regarding injury during service credible, and concludes that the in-service event requirement for service connection purposes is met.  Moreover, the Veteran's private provider has reviewed his service treatment records and provided an etiology opinion linking the current disability to service.  Thus, the Board concludes that the requirement of a nexus between service and the current disability is met.

VA regulations provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In light of the above, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's lumbosacral strain had its onset during active service.  The Board will resolve any doubt in favor of the Veteran and grant service connection for lumbosacral strain.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

The appeal seeking to reopen a claim of service connection for gout in the bilateral feet is dismissed.

The appeal seeking to reopen a claim of service connection for hepatitis C is dismissed.

New and material evidence having been received, the claim for service connection for a lumbar spine disability is reopened.

New and material evidence having been received, the claim for service connection for a left knee disability is reopened and to this extent, the appeal is granted.

Service connection for lumbosacral strain is granted.


REMAND

The Veteran seeks service connection for a left knee disability.  During his hearing before the Board, he indicated that he had treatment in April 2016 with H.P.  See Board Transcript at 13.  On remand, the RO must attempt to obtain the proper authorization and release forms for VA to obtain treatment records from H.P.

Additionally, on remand, a VA examination must be scheduled to determine the nature and etiology of the Veteran's left knee disability.  While he submitted opinions indicating a nexus between his left knee disability and service, the opinions are either speculative in nature or unsupported by rationale.  Specifically, in an October 2009 letter from Dr. M.H., he indicated that the Veteran's chronic recurrent left knee pain is related to both congenital flat feet and his time in service.  In a hand-written note, he stated that he reviewed the service treatment records but found no indication of foot or leg symptoms.  He did not amend his opinion after making the notation.  However, since no rationale for his opinion was provided, the opinion is inadequate for rating purposes.

In August 2010, the Veteran submitted a letter from Dr. N.B.A., wherein he opined that the Veteran's left knee pain "may" have started from the military injury.  Since this opinion is speculative in nature, it is not adequate for rating purposes.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (a physician's opinion that an unspecified preexisting service- related condition "may have" contributed to the Veteran's death was too speculative to be new and material evidence); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).  

In May 2013, Dr. N.B.A. submitted an additional opinion letter indicating that the Veteran's knee issue appears to have started at the time of the fall in service.  However, he did not support the opinion with rationale; thus, this opinion is not adequate for rating purposes.

Important to note in this case is that the Veteran was not treated for a left knee disability in service.  There is one notation of right leg strain in June 1973, but the left leg and/or knee was not addressed.  Further, Dr. M.H. indicated a possible relationship between the Veteran's congenital flat feet and the left knee disability.  See also VA treatment record, November 4, 2009 (Veteran presented to podiatry for a consultation for flat feet causing left knee pain.  No previous treatment for feet or knee in the past.)

Given the foregoing, the Board finds that a remand to schedule a VA examination and obtain an opinion addressing the nature and etiology of the Veteran's left knee disability is necessary before adjudicating the claim on its merits.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records, if any, and associate the records with the claims file.

2. Ask the Veteran to complete the appropriate authorization and release forms for VA to obtain treatment records from H.P.  See Board Transcript at 13.  All attempts to obtain these records must be documented in the claims file.  If unable to obtain the records, the RO must inform the Veteran and inform him that he may obtain and submit the records on his behalf.

3. After obtaining updated treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of his left knee disability.  The examiner must be provided access to the electronic claims file and a copy of this remand.   The examiner must indicate review of these items in the examination report.  All necessary testing must be conducted.

For any diagnosis of the left knee, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disability is due to or otherwise related to service.  The examiner should be informed that VA concedes that the Veteran fell during service.

The examiner must provide a rationale for each opinion provided.  In the opinion report, the examiner must address the private opinions from Dr. M.H. and Dr. N.B.A; the witness statement from the Veteran's wife noting her observations of his left knee symptoms since 1974; and the Veteran's lay statements alleging injury and symptoms during and since service.  The examiner must also address notations in private and VA treatment records indicating a possible relationship between the Veteran's left knee disability and his congenital flat feet.

If unable to provide an opinion without resorting to mere speculation, please state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If unable to provide an opinion because there are insufficient facts or data within the claims file to facilitate a more conclusive opinion, please identify the relevant testing, specialist's opinion, or other information required in order to resolve the need for speculation.

4. Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


